— Appeal by defendant from two resentences of the Supreme Court, Kings County (Beldock, J.), both rendered March 7, 1980, upon his conviction of two counts of criminal sale of a controlled substance in the third degree, upon pleas of guilty, the resentences being two concurrent indeterminate terms of imprisonment of from five to fifteen years. Resentences affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., Mangano, Gibbons and Weinstein, JJ., concur: